


Exhibit 10.2




SECURITIES SUBSCRIPTION AGREEMENT



This Securities Subscription Agreement is dated as of the 13th day of June, 2007
by and between the following parties:

SUBSCRIBER/PURCHASER:                    China Properties Developments, Inc.
                                                                    89 Chang’an
Middle Rd.
                                                                    Yangming
International Tower, Flrs. 26/27
                                                                    Xi’an, China

SELLER/COMPANY:                                Shaanxi Xinyuan Real Estate Co.
Ltd
                                                                    89 Chang’an
Middle Rd.
                                                                    Yangming
International Tower, Flrs. 26/27
                                                                    Xi’an, China

The parties hereto hereby agree as follows:

1.       Sale and Purchase.  Shaanxi Xinyuan Real Estate Co Ltd, (“Seller” or
“Company”) a People’s Republic of China limited liability corporation, has
offered for sale and China Properties Developments, Inc.,  (the “Subscriber” or
“Purchaser”) hereby agrees to subscribe for and purchase new treasury shares of
the Company such that the Purchaser will own 90% of the issued and outstanding
share capital of the Company, in the form of Registered Capital after the
purchase has been completed (the “Purchased Shares”).   The purchase price for
the Purchased Shares shall be RMB 230,000,000.00 (the “Purchase Price”) which
shall be paid by the Purchaser to the Seller at closing.  It is agreed that the
obligation of the Purchaser to purchase the Purchased Shares is subject to the
Purchaser obtaining equity or debt financing, on terms which are acceptable to
the Purchaser at its sole discretion, and  the net proceeds realized by the
Purchaser therefrom is no less than the full amount of the Purchase Price.   The
closing of the purchase and sale of the Purchased Shares shall take place as
soon as reasonably possible following the completion by the Purchaser of the
aforesaid financing.  At the closing, the Purchaser shall deliver  to the
Company the full amount of the Purchase Price by check or wire transfer of funds
for the Purchased Shares and the Company shall issue the Purchased Shares to the
Purchaser which shall equal to 90% issued and outstanding Registered Capital of
the Seller.

Deliver Cheque to Seller:                              Shaanxi Xinyuan Real
Estate Co. Ltd.
                                                                    89 Chang’an
Middle Rd.,
                                                                    Yangming
International Tower, Flrs. 26/27
                                                                    Xi’an, China

Number of Shares Subscribed:                      90% of the issued and
outstanding share capital of Shaanxi Real
                                                                    Estate Co.
Ltd.

Deliver Shares to Subscriber:                        China Properties
Developments, Inc.
                                                                    89 Chang’an
Middle Rd.,
                                                                    Yangming
International Tower, Flrs. 26/27
                                                                    Xi’an, China

2.       Representations and Warranties of Purchaser. In order to induce the
Company to accept this subscription, the Purchaser hereby represents and
warrants to, and covenants with, the Company as follows:

          A.       The Purchaser is  is duly organized, validly existing and in
good standing under the laws of the State of Colorado.







Page 1 of 4

--------------------------------------------------------------------------------





          B.       The Purchaser has had the opportunity to ask and receive
answers to any and all questions the Purchaser had with respect to the Company,
its business, management and current financial condition.

          C.       Except as set forth in this Agreement, in entering into this
transaction, no representations or warranties have been made to the Purchaser by
the Company, or any agent, employee or affiliate of the Company.  

          D.       The Purchaser has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder; and this
Agreement is a legally binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms.

3.       Representations of the Company.  The Company represents and warrants:

          A.       The Company is in full compliance, to the extent applicable,
with all obligations and is duly organized, validly existing and in good
standing under the laws of the People’s Republic of China and  has the requisite
corporate power and authority to carry on its business as now being conducted. 

          B.       The execution, delivery and performance of this Agreement and
the consummation of the issuance of the shares and the transactions contemplated
by this Agreement are within the Company's corporate powers and have been duly
authorized by all necessary corporate and stockholder action on behalf of the
Company.

          C.       At the earliest possible time but no later than 75 days
following the closing of the purchase and sale of the Purchased Shares, the
Company shall deliver to the Purchaser audited and such other financial
statements of the Company which shall be in form and substance such that
Purchaser will be fully compliant with all reporting obligations imposed upon it
by the U.S. Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder.  All of the financial statements to be delivered
pursuant hereto will be complete and accurate and present fairly the financial
position of the Company and the results of its operations and changes in its
financial positions as of the dates and for the periods indicated as being
covered thereby.  Such financial statement will not contain any untrue statement
of a material  fact or omit to state any material fact required to be stated
therein or necessary to make the statement therein in  light of the
circumstances under which they were made, not misleading.

4.       Non-Binding Until Acceptance.  The Purchaser understands that this
subscription is not binding  upon the Company until the Company accepts it,
which acceptance is at the sole discretion of the Company and is to be evidenced
by the Company's execution of this Agreement where indicated. This Agreement
shall be null and void if the Company does not accept it as aforesaid. Upon
acceptance by the Company and receipt of the total Purchase Price, the Company
will issue one or more certificates for the full number of Purchased Shares.

5.       Non-Assignability.   Neither this Agreement nor any of the rights of
the Purchaser hereunder may be transferred or assigned by the Purchaser.

6.       Governing Law.   This Agreement will be construed and enforced in
accordance with and governed by the laws of the People’s Republic of China. Each
of the parties consents to the exclusive jurisdiction of the federal courts
whose districts encompass any part of the P.R.C. or the provincial courts of the
Province of Shaanxi in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.

7.       Termination.  This Agreement may be terminated by either of the parties
hereto in the event that the






Page 2 of 4

--------------------------------------------------------------------------------





closing hereunder has not occurred within 240 days of the signing of this
Agreement, unless extended by the mutual written consent of the parties hereto. 
In the event this Agreement is terminated, then this Agreement shall be of no
further force or effect and neither party shall have any further obligations or
liabilities hereunder.

8.       Representation by Counsel.  Each of the parties hereto represents,
warrants and covenants that it has had ample opportunity to consider entering
into this Agreement and has had an opportunity to consult with counsel of its
own choosing regarding this Agreement prior to executing the same.  The parties
further agree that any rule that provides that an ambiguity within a document
will be interpreted against the party drafting such document shall not apply.

9.       Counterparts.  This Agreement may be executed by the parties hereto in
one or more counterparts each of which shall be an original and all of which
shall together constitute one and the same Agreement.





[remainder of page intentionally left blank]























Page 3 of 4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


China Properties Developments, Inc.
(Subscriber/Purchaser)

By: s/____________________
       Ping’an Wu, President and Chief
       Executive Officer

Dated: June 13, 2007

Address for Shareholder Records:          China Properties Developments, Inc.
                                                              89 Chang’an Middle
Rd.
                                                              Yangming
International Tower, Flrs. 26/27
                                                              Xi’an, China

Telephone Number:                                86 29 85257560

Percentage Subscribed:                          New treasury shares equal to 90%
Issued and outstanding share
                                                              capital of Shaanxi
Real Estate Co. Ltd.

Purchase Price:                                       RMB 230,000,000.00


This Securities Subscription Agreement is accepted this 13th day of June, 2007
by:


Shaanxi Xinyuan Real Estate Co. Ltd.
(Seller/Company)


BY:      s/________________















Page 4 of 4

--------------------------------------------------------------------------------



